Citation Nr: 1760734	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-07 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating greater than 50 percent for an acquired psychiatric disability.

3.  Entitlement to an increased rating greater than 10 percent for left knee synovitis.

4.  Entitlement to a compensable rating for residuals of a right small finger fracture.

5.  Entitlement to benefits payable under the Veterans Retraining Assistance Program (VRAP) beyond April 1, 2014.

6.  Entitlement to an initial rating greater than 10 percent for a right wrist disability.

7.  Entitlement to an initial rating greater than 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from February 1993 to June 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a March 2016 rating decision by the VA RO in St. Petersburg, Florida.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, entitlement to an increased rating for a left knee disability, entitlement to an increased rating for a right wrist disability, and entitlement to an increased rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the initial grant of service connection, the Veteran's acquired psychiatric disability has been manifested by symptoms productive of functional impairment no worse than occupational and social impairment with reduced reliability and productivity.

2.  The evidence of record shows that the Veteran's residuals of a right small finger fracture more closely approximates mild muscle damage of the right hand.

3.  The Veteran's Retraining Assistance Program (VRAP) was terminated by statute on March 31, 2014, and the authority to make payments under the VRAP ended on that date.

4.  The Veteran was enrolled for a school terms at Everest University that ran from February 20, 2014 through March 19, 2014, from March 27, 2014 through April 23, 2014, from April 24, 2014 through May 21, 2014, from May 22, 2014 through June 26, 2014, and from June 2, 2014 through July 30, 2014.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 50 percent for an acquired psychiatric disability have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).

2.  The criteria for an increased rating of 10 percent, but no higher, for residuals of a right small finger fracture have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.10, 4.20, 4.27, 4.40, 4.45, 4.56, 4.59, 4.71a, Diagnostic Codes 5003-5230, 4.73, Diagnostic Code 5309 (2017).

3.  The Veteran is not entitled to receive VA educational assistance benefits under VRAP beyond April 1, 2014.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. §§ 20.101(a) (2017); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, §§ 201-65 (Nov. 21, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with regard to the claims for entitlement to increased ratings for an acquired psychiatric disability and residuals of a right small finger fracture.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Here, the Veteran's claims were filed as fully-developed claims pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of his and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns "downstream" disability ratings.  Thus, the notice that is part of the claim form submitted by him satisfies the duty to notify with respect to the claims for increased ratings for a psychiatric disability and a right small finger disability.

Because the Veteran's claim for entitlement to additional education benefits under the VRAP involves a legal question rather than a factual determination, the Veterans Claims Assistance Act (VCAA) is not applicable to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as will be discussed below.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2017); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded VA examinations with respect to his claims in February 2016 for an acquired psychiatric disability and in March 2016 for residuals of a right small finger fracture.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations provided are adequate in this case, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's psychiatric disability and residuals of a right small finger fracture under the pertinent diagnostic code rating criteria.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claims.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the May 2017 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2017).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

	a.  Acquired Psychiatric Disability

The Veteran contends that he is entitled to an initial rating greater than 50 percent for an acquired psychiatric disability.  The claims file reflects that service connection for major depressive disorder with insomnia was granted in a March 2016 rating decision.  A 50 percent disability rating was assigned, effective November 3, 2015, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434. 

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  For example, "in the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The ... regulation contemplates[: (1)] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Id. at 118.

Pursuant to Diagnostic Code 9434, depression is rated as 50 percent disabling when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013). 

A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47. 

The evidence delineated below does not represent all of the extensive evidence in the claims file, but is representative of the evidence of record and encompasses or is fully representative of evidence that is favorable to the Veteran's claim.

In February 2016, the Veteran underwent a VA mental disorders examination.  The Veteran reported feeling depressed and negative more times than not.  The examiner noted that the Veteran's symptoms included depression; trouble sleeping; anhedonia; social isolation; loss of energy; poor concentration; sadness; lack of sexual desire; passive thoughts of suicide; anxiety; panic attacks weekly or less often; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; and difficulty adapting to stressful circumstances, including work or a work like setting.  The Veteran stated that he had been separated from his wife since 2009 due to financial and health issues, and that eventually they drifted apart.  He reported that he had two friends and that he had a girlfriend for the prior five years.  He indicated that he had four children and that he had close relationships with all of his children.  He noted that he was unemployed since 2011, but that he maintained his private investigator's license.  He earned a degree in radio, television, and broadcasting in 2001.

On mental status examination, the Veteran was appropriately dressed and cooperative.  He presented as depressed with blunted affect.  Speech was clear but quiet.  Psychomotor activity was normal and eye contact was fair.  The Veteran denied hallucinations and delusions.  He was alert and fully oriented with organized and goal-directed thoughts.  Insight was fair.  The diagnosis was moderate recurrent major depressive disorder with anxious distress.  The examiner remarked that the Veteran's symptoms caused significant distress in his life.  The examiner concluded that the Veteran's psychiatric disability caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

VA treatment records from 2014 through 2016 show diagnoses of and treatment for recurrent moderate major depressive disorder.  They show that the Veteran reported symptoms of impaired sleep, nightmares, anxiety, obsessive-compulsive feelings where he needed his house to be very organized and clean, panic attacks, irritability, social isolation

Mental status examinations showed the Veteran to be alert and fully oriented with normal speech and adequate grooming.  Mood was depressed, anxious, moody, or euthymic.  Affect was flat or restricted.  Attention and concentration were normal.  Memory was normal.  Thought process was linear and goal-directed or circumstantial.  Thought content was normal with no auditory or visual hallucinations and no delusional thoughts.  There was moderate psychomotor agitation.  Insight and judgment were fair or good.  Some records note that the Veteran displayed evidence of violence or aggression with poor impulse control.  He reported that he attended church regularly.  The Veteran regularly denied suicidal ideation.  Concentration was normal.

During a May 2017 hearing before the Board, the Veteran endorsed symptoms of social isolation, irritability, disruptive sleep, panic attacks each night, nightmares, and obsessive and ritualistic behaviors relating to cleanliness.  He explained that he did not spend time with others, and that he had not been employed since 2011.  He reported that he last works as a private investigator and that he left his job due to "health issues."  He noted that he enjoyed sports, but did not play them anymore and that he attended church.

The Veteran's current 50 percent evaluation contemplates functional impairment comparable to occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms.  38 C.F.R. § 4.130, Diagnostic Code 9434.

The evidence reflects that the Veteran has demonstrated psychiatric symptoms including depression; difficulty sleeping; anhedonia; social isolation; loss of energy; poor concentration; sadness; lack of sexual desire; anxiety; panic attacks on a daily basis; nightmares; irritability; and obsessive-compulsive behaviors relating to cleanliness and organization.  There is some evidence suggesting that the Veteran displayed violence or aggression with poor impulse control, although no specific details were provided.  He reported that he was married but estranged from his wife, and that he had a few friends as well as a girlfriend for five years.  He also noted that he had close relationships with his four children.  He explained that he was unemployed due to "health issues" and attended church regularly.  A February 2016 VA examination report notes that the Veteran displayed passive suicidal ideation; however, the Veteran regularly denied suicidal ideation in the VA treatment records.

The medical evidence reflects that the Veteran was adequately groomed with normal speech.  Psychomotor activity was either normal or moderately agitated.  Eye contact was normal.  Mood was either depressed, anxious, moody, or euthymic.  Affect was always flat or restricted.  Thoughts were normally goal-directed and logical, although there is some evidence that they were circumstantial at times.  Thought content was normal and the Veteran regularly denied hallucinations and delusions.  Insight and judgment were either fair or good.  Although the Veteran reported passive suicidal ideation during his February 2016 VA examination, he regularly denied suicidal thoughts to VA providers as shown in the VA treatment records.

After a thorough review of the evidence of record, the Board concludes the preponderance of the evidence is against a finding that the Veteran's psychiatric disability is manifested by symptoms warranting a 70 percent or higher evaluation or higher, as the evidence does not show functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In that regard, the evidence does not demonstrate that the Veteran's psychiatric disability results in deficiencies in work, school, family relations, judgment, or thinking.  See 38 C.F.R. § 4.130, Diagnostic Code 9434; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In that regard, the Veteran reported that he left work due to "health issues."  He has not alleged that his psychiatric disability impacted his employment.  Additionally, the Veteran reported good relationships with his four children.  Although he is estranged from his wife, he stated that he had a girlfriend for five years as well as two friends.  Further, the medical evidence regularly reported the Veteran's judgment to be intact, and although there was some evidence of circumstantial thinking, the Veteran usually had goal-directed and logical thought processes.  There was no evidence of hallucinations or delusions.  

"[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  Here, the preponderance of the evidence shows that the Veteran does not experience symptoms as listed for a 70 percent rating, or other symptoms of a similar severity, frequency, or duration, but rather that his symptoms are all reasonably contemplated by the symptoms set forth in the rating criteria for a rating of no more than 50 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While there is evidence suggesting that the Veteran had difficulty adapting to stressful circumstances, near-continuous depression, and impaired impulse control, there is no evidence of speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  Although there was one report of passive suicidal ideation during the February 2016 VA examination, the VA treatment records reflect that the Veteran regularly denied suicidal ideation.  The Board also acknowledges the Veteran's reports of obsessive-type cleaning behavior; however, the evidence does not show that this behavior interferes with routine activities.  

While the evidence of record may demonstrate some of the symptoms contemplated in a 70 percent evaluation, such as difficulty adapting to stressful circumstances, impaired impulse control, near-continuous depression, and deficiencies in mood, the Veteran's disability picture more closely corresponds to the requirements for a 50 percent evaluation throughout the appeal period.  Thus, as the evidence does not more nearly approximate an evaluation greater than 50 percent, an initial rating in excess of 50 percent is not warranted for the Veteran's service-connected psychiatric disability.

	b.  Residuals of Right Small Finger Fracture

The Veteran contends that a compensable rating is warranted for his service-connected residuals of a right small finger fracture.

The Veteran's right small finger fracture is evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5230.  Diagnostic Code 5230 provides a maximum zero percent rating for any limitation of motion of the ring or little finger, whether on the major (dominant) or minor (non-dominant) hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2017).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2017).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Injury to the intrinsic muscles of the hand may be rated under the diagnostic code for muscle group VII or IX that control grasping and delicate manipulative movements.  38 C.F.R. § 4.73, Diagnostic Code 5307, 5309 (2017).  Generally, muscle group damage is categorized as slight, moderate, moderately severe and/or severe and evaluated accordingly under 38 C.F.R. § 4.56 (2017).  With respect to Diagnostic Code 5309; however, different criteria apply.  As indicated in that diagnostic code, Muscle Group IX consists of the intrinsic muscles of hand, the thenar eminence, short flexor, opponens, abductor and adductor of the thumb, the hypothenar eminence, and the short flexor, opponens and abductor of the little finger.  The forearm muscles act in strong grasping movements and are supplemented by the intrinsic muscles in delicate manipulative movements.  The hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  Thus, injury to muscle group IX should be rated on limitation of motion, with a minimum 10 percent assigned.  38 C.F.R. § 4.73, Diagnostic Code 5309, Note (2017).

Regardless of the precise basis of the RO's rating, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The evidence discussed below reflects impairment of the muscles of the right hand in connection with the Veteran's disability.

In March 2016, the Veteran underwent a VA examination in connection with his claim.  The Veteran reported that his in-service right finger fracture did not heal well, and that he experienced symptoms including discomfort in the morning, stiffness, pain, and reduced strength.  He noted that it was uncomfortable to flex and extend his wrist.  The examiner remarked that the Veteran is right-hand dominant.  The Veteran reported flare-ups of the right finger, which he described as the finger popping in and out of the joint.  He also endorsed functional impairment including reduced range of motion with pain.  Physical examination showed normal range of motion of all fingers and the thumb of the right hand.  There was no gap between the pad of the thumb and the fingers and there was no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  The examiner noted that the Veteran experienced pain on flexion of the finger, but that the pain did not result in or cause functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions and no additional functional loss or loss of range of motion.  The examiner stated that pain significantly limited functional ability with repeated use over time, but that it was not possible to describe the limitation in terms of range of motion.  The examiner observed that the examination was not being conducted during a flare-up and that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  The examiner noted that pain significantly limited functional ability with flare-ups, but that it was not possible to describe the additional loss in terms of range of motion.  The examiner stated that the Veteran's right finger disability was also manifested by swelling and deformity.  On muscle strength testing, the Veteran's right hand grip was reduced, at 4/5 (for active movement against some resistance).  The examiner indicated that the reduction in muscle strength was due to the Veteran's right finger disability.  There was no evidence of muscle atrophy or right hand ankylosis.  The examiner stated that there was degenerative or traumatic arthritis in the right hand, but this is shown in the area of the wrist, not the finger.  A May 2007 X-ray of the right hand documented mild radiocarpal narrowing and degenerative change.  The diagnosis was right hand fifth metacarpal fracture.  The examiner observed that the Veteran's right finger disability impacted his ability to work, as it limited his ability to grasp.  

During his May 2017 hearing before the Board, the Veteran testified that his right small finger separated from the rest of his fingers, and that it never healed properly following his in-service injury.  He explained that he was unable to close the finger.  He noted a large lump on the upper side of his wrist area from where the finger did not properly heal.  He reported that his finger caused pain and that it was weak, impacting the use of his entire hand.  He noted that the finger disability caused difficulty using a can opener and turning keys, and that the finger locked up.  He also stated that he had trouble with prolonged writing.

After a thorough review of the evidence, the Board concludes that a 10 percent disability rating is warranted for the Veteran's right finger disability for the reasons discussed below.

Based on the evidence of record, the symptoms of the Veteran's right small finger disability do not warrant a compensable disability rating under Diagnostic Code 5230.  In this regard, a noncompensable disability rating is warranted for any range of motion of the ring or little finger.  Accordingly, a noncompensable rating is the maximum rating allowed for limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

Other potentially applicable diagnostic codes have also been considered.  Schafrath, 1 Vet. App. at 595.  Although Diagnostic Code 5003 provides for assignment of a 10 percent disability rating when there is X-ray evidence of degenerative arthritis and the limitation of motion of the specific joint or joints involved is noncompensable, as discussed above, the May 2007 X-rays documented arthritis only in the area of the wrist, not in the right small finger.  Accordingly, a compensable rating is not warranted under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

In addition, a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities, but only if they are rated under diagnostic codes containing a 10 percent rating.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015).  Diagnostic Code 5230 does not contain a 10 percent rating.

Disability evaluations are also available for ankylosis of the finger joints and injuries to the muscles arising from the internal and external condyle of the humerus that affect extension and flexion of the fingers.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227.  The evidence of record shows the Veteran does not have ankylosis of any finger joint.  

Nonetheless, the medical evidence of record reflects that the muscle strength testing showed 4/5 for right hand grip in March 2016.  Furthermore, the Veteran has consistently reported throughout the appeal that he experiences reduced ability to grip with his right hand and weakness of his right small finger.  The Veteran testified at the May 2017 Board hearing that the reduced strength caused him to experience difficulty gripping his right hand for activities such as using a can opener and turning keys.  It also caused problems with prolonged writing.  In essence, based on the presence of decreased grip strength noted in particular during the March 2016 VA examination, the Board finds that the disability picture in this case is akin to that of impairment to muscle group IX.  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Conjectural analogous will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic disease and injuries be assigned by analogy to conditions of functional origin.  See 38 C.F.R. § 4.20 (2017).  In light of the foregoing, the Board finds that an analogous rating of 10 percent is warranted for residuals of a right small finger fracture under 38 C.F.R. § 4.73, Diagnostic Code 5309 (2017). 

The Board has also considered whether the Veteran's right finger disability resulted in a level of functional loss greater than that already contemplated by the assigned rating for any part of the appeal period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The competent medical evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although it was noted in the examination report that the Veteran exhibited pain on motion, as well as decreased grip strength, these findings have already been taken into consideration in the assignment of the current 10 percent rating.  Additionally, as discussed above, Diagnostic Code 5230 does not provide for a compensable rating for any limitation of motion of the small finger.  Thus, even if the Veteran's pain on motion of the small finger caused functional loss resulting in reduced motion, such reduced motion would not be compensable under Diagnostic Code 5230.

The Board acknowledges the evidence indicating that the Veteran has mild radiocarpal narrowing and degenerative changes in the right wrist.  However, service connection for limitation of motion of the right wrist due to the service-connected right finger fracture was granted in a March 2017 rating decision, and a 10 percent disability rating was assigned, effective November 3, 2015.  See 38 C.F.R. § 38 C.F.R. § 4.14 (2017) (noting that the evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes prohibited pyramiding); but see Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a veteran has separate and distinct manifestations from the same injury he should be compensated under different diagnostic codes).  Accordingly, a separate evaluation for a right wrist disability may not be assigned.

Based on the foregoing, an initial evaluation of 10 percent, but no greater, is warranted for the Veteran's service-connected right small finger fracture.  


	c.  Other Considerations

With regard to the Veteran's claim, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is usually sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2017).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2017). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's psychiatric disability and right small finger disability are not so unusual or exceptional in nature as to render the ratings for these disabilities inadequate.  The criteria by which these disabilities are evaluated specifically contemplate the level of impairment caused by the psychiatric disability and right small finger disability, respectively.  Id.  When comparing the symptoms of each disability picture to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's psychiatric and right small finger disabilities is not inadequate.  Increased evaluations are provided for certain manifestations of and/or levels of functional impairment due to those disabilities, but the medical evidence reflects that those findings are not present in this case.  Therefore, the evaluations awarded are adequate and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected psychiatric or right small finger disabilities.  While the Veteran reported that he was unemployed since 2011, and attributed his unemployment to "health issues," he has not identified the service-connected psychiatric disability or right small finger disability as a pertinent cause of his unemployment.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.




II.  Additional Education Benefits under VRAP

The Veteran alleges that he is entitled to VRAP benefits for enrollment periods after April 23, 2014.  

The Veterans Retraining Assistance Program (VRAP) was a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See title II of Public Law 112-56.  The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of retraining assistance for unemployed eligible veterans between the ages of 35 and 60 in a "high demand" occupation.

Review of the evidence of record reveals that, in February 2013, VA notified the Veteran that he was eligible to receive 12 months of VRAP benefits, that his eligibility would begin October 1, 2012, and that he had to complete his training by April 1, 2014.  A July 2013 letter from VA to the Veteran states that the Veteran was entitled to receive VRAP benefits and that he had to complete his training by April 1, 2014.  The letter also states that VRAP is a "time-sensitive benefit that expires on March 31, 2014.  VA cannot pay you VRAP benefits after this date, even if you are still in school."  A September 2013 VA letter reflects that VA informed the Veteran that he was eligible to receive VRAP benefits, and that he had to complete his training by April 1, 2014 because "[t]his is the end date of the VRAP program."  A January 2014 VA letter again notified the Veteran that he was eligible to receive VRAP benefits, and that he had to complete his training by April 1, 2014 because "[t]his is the end date of the VRAP program."  A February 21, 2014 VA letter again informed the Veteran that he was eligible to receive VRAP benefits, and that he had to complete his training by April 1, 2014 because "[t]his is the end date of the VRAP program."  A March 24, 2014 VA letter informed the Veteran that VA's authority to issue payments under the VRAP ended on March 31, 2014, and that VA authorized a one-time lump sum payment for his enrollment as of March 31, 2014.  The letter notified the Veteran that VA would provide a lump sum payment for the enrollment period ending April 24, 2014.

The Veteran was enrolled for a school terms at Everest University that ran from August 19, 2013 through September 16, 2013; from September 17, 2013 through October 14, 2013; from October 15, 2013 through November 11, 2013; from November 12, 2013 through December 11, 2013; from December 12, 2013 through January 21, 2014; from January 22, 2014 through February 19, 2014; February 20, 2014 through March 19, 2014, from March 27, 2014 through April 23, 2014, from April 24, 2014 through May 21, 2014, from May 22, 2014 through June 26, 2014, and from June 2, 2014 through July 30, 2014.  He received VRAP benefits for all enrollment periods through April 23, 2014.  

On March 5, 2014, VA sent letters to VA School Certifying Officials that informed them that VA's authority to issue payments under VRAP would end on March 31, 2014.  To ensure payment for current enrollment periods, the VA School Certifying Officials were told that they should submit all enrollment certifications no later than March 17, 2014, and that enrollments would not be accepted after that date.  That same month, VA began making lump sum benefit payments to VRAP Veterans with enrollment terms that began prior to April 1, 2014 and continued after March 31, 2014.  The lump sum payments covered those enrollments and ended on the earliest of: the end date of the term; June 30, 2014; or the date of exhaustion of the 12 months of VRAP entitlement.

Pursuant to Pub. L. No. 112-56, 125 Stat. 713, § 211(k), authority to make payments under VRAP terminated on March 31, 2014.  In other words, VRAP ended on March 31, 2014.  See http://benefits.va.gov/VOW/education.asp.  Here, the Veteran was last paid benefits for the term that ran from March 27, 2014 through April 23, 2014, and he is seeking additional benefits for the terms that ran from April 24, 2014 through May 21, 2014, from May 22, 2014 through June 26, 2014, and from June 2, 2014 through July 30, 2014.  However, the law did not provide for any extension of the ending date for VRAP of March 31, 2014.  Thus, the Veteran's claim for VRAP benefits from April 24, 2014 through July 30, 2014 must be denied. 

The Board acknowledges the Veteran's lay statements and testimony explaining that neither he nor his school provided VA with enrollment certification for enrollment periods after April 23, 2014 until after the March 17, 2014 deadline.  However, VRAP payments would not have been made for any enrollment terms beginning after April 1, 2014 because, as explained above and in the numerous letters to the Veteran, the VRAP program ended on March 31, 2014, and no additional payments would be made after April 1, 2014, even if the Veteran was still in school.  The last enrollment term for which the Veteran was eligible for VRAP benefits was the enrollment term beginning prior to the termination of the VRAP program, from March 27, 2014 through April 23, 2014.

The Veteran was pursuing a program of study utilizing VRAP benefits that were authorized under the VOW to Hire Heroes Act of 2011; that law stipulated that such payments could only be made from October 1, 2012 to March 31, 2014, when the program terminated.  Pub. L. No. 112-56, 125 Stat. 713, § 211(k) (Nov. 21, 2011).  There is no basis in law or fact whereby the Veteran may be granted VRAP benefits for training that ran from April 24, 2014 through July 30, 2014.  The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Veteran's claim of entitlement to VRAP benefits from April 24, 2014 through July 30, 2014 must be denied.

Although the Board empathizes with the Veteran and is sympathetic to his situation, there simply is no legal basis to find him eligible for VRAP benefits after March 31, 2014 (i.e., between April 24, 2014 and July 30, 2014).  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to an initial rating greater than 50 percent for a psychiatric disability is denied.

Entitlement to a 10 percent disability rating, but no higher, for service-connected residuals of a right small finger fracture is granted.

Entitlement to Veteran's Retraining Assistance Program (VRAP) benefits after April 1, 2014 is denied.


REMAND

I.  Back Disability

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for a back disability.  Review of the record reflects that the Veteran was initially denied service connection for a back disability in August 1997.  The August 1997 rating decision denied service connection on the basis that the evidence of record at that time did not show a nexus between the Veteran's back disability and his active duty service.  A July 2007 rating decision denied reopening the Veteran's claim for service connection.

The Veteran filed a new claim to reopen the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability in November 2015.  He alleges that he injured his back during service in 1995 when he fell from a truck.  He reports that he was involved in two motor vehicle accidents after service, and that his back pain was worsened with each accident.

In a March 2016 rating decision, the RO concluded that no new and material evidence had been received to reopen the claim.  The Veteran appealed the March 2016 rating decision.  In a March 2017 statement of the case, the RO reopened the Veteran's claim but denied it on the merits on the basis of a January 2017 VA opinion.

Review of the January 2017 VA opinion reflects it to be inadequate.  The January 2017 VA examiner diagnosed lumbar strain and opined that an opinion as to whether the Veteran's back disability was related to service could not be provided without resorting to mere speculation because "there is a time void."  The examiner did not provide any further explanation of the opinion or why he could not render one without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)  ("An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.").  The Board finds the examiner's rationale to be inadequate, as the reference to a "time void" does not explain why the examiner could not provide an opinion without resorting to mere speculation.  Accordingly, the Veteran should be scheduled for a new VA examination which addresses the contended etiological relationship between his current low back disability and his active duty service.

II.  Left Knee Disability

A precedential opinion that directly impacts this case was recently issued (July 2016) by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The March 2016 VA examination results for the left knee disability do not reflect full compliance with Correia, as they do not provide active and passive range of motion findings, range of motion findings upon weight-bearing, and range of motion findings for the left (opposite joint) shoulder.  Accordingly, the Board finds that a new VA examination is required.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).


III.  Right Wrist Disability and Hypertension

The claim for entitlement to increased ratings for a right wrist disability and hypertension are remanded to the RO for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In a March 2017 rating decision, the RO granted service connection for a right wrist disability, and assigned a 10 percent rating, effective November 3, 2015.  The March 2017 rating decision also granted service connection for hypertension, and assigned a 10 percent rating, effective November 3, 2015.  In April 2017, the Veteran filed a notice of disagreement contesting the initial disability ratings assigned.  As the RO has not yet issued a statement of the case with regard to these issues, remand is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA examination to determine the etiology of his current back disability, diagnosed in the record as spinal stenosis; facet atrophy; lumbar radiculopathy; far right lateral protrusion and annular tear mildly impinging the existing right L4 nerve root in the neural foramen; lumbar strain; and degenerative retrolisthesis at L5-S1 with loss of posterior disc height and central disc protrusion with extruded disc material.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Following a thorough review and discussion of the evidence in the claims file, to include the service treatment records, post-service medical records, and the Veteran's lay statements and testimony, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's current back disability was incurred in or caused by his active duty service.  A complete rationale must be provided for any opinion offered.  If the examiner is unable to render an opinion without resorting to mere speculation, the examiner must provide a through and comprehensive rationale for this conclusion.

2.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected left knee disability.  The Veteran's claims file and a copy of this Remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must report the left and right knee range of motion in degrees, and specifically identify the degree at which pain first appears on flexion and extension of the left knee.  The examiner should discuss the presence or absence of any weakened movement, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of knee function.  The examiner must discuss the functional impact caused by flare-ups of left knee symptomatology, and describe the symptoms that occur during such flare-up and the resulting functional impact caused by the flare-up.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should be portrayed in terms of the degree of additional range of motion loss.

With respect to range of motion testing, this must be conducted and reported on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

4.  Issue a statement of the case and notification of the Veteran's appellate rights for the issues of entitlement to increased ratings for a right wrist disability and hypertension.  38 C.F.R. § 19.26 (2017).  The Veteran and his representative are reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

5.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and afford the Veteran and his representative an adequate opportunity to respond, prior to returning those issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


